Mr. Chief Justice Holderich delivered the opinion of the court: Prior to and on the 21st day of July, A. D. 1934, one Louis Barth was employed by the respondent in the maintenance and repair of S. B. I. Route No. 11, in Madison County, Illinois. On the last mentioned date, while working on said road, he was struck by an automobile and thereby sustained accidental injuries which arose out of and in the course of his employment, and which resulted in his death on the same date. Said decedent left him surviving the claimant, his widow, but left no child or children. Notice of the accident was given and claim for compensation made according to law. Said employee had been in the service of the respondent less than a year, and the average annual earnings of persons in the same class in the same employment and location was Nine Hundred Sixty Dollars ($960.00), per year. Under the provisions of Section 7-a of the Workmen’s Compensation Act, the claimant, as widow of said decedent, is entitled to compensation in the total amount of Thirty-eight Hundred Forty Dollars ($3,840.00), which compensation is payable in weekly installments of Nine Dollars and Twenty-three Cents ($9.23), commencing on July 22, 1934. Payment by the respondent in weekly installments, however, is not practicable under existing laws, and it is to the best interests of all parties concerned that the compensation to be paid as aforesaid be commuted to an equivalent lump sum in accordance with the provisions of Section 9 of the Workmen’s Compensation Act. As we compute it, the total amount of compensation to be paid as aforesaid, after commutation to an equivalent lump sum, is Thirty-five Hnudred Thirty-two Dollars and Forty-eight Cents ($3,532.48). o It is Therefore Ordered that an award be and the same is hereby entered in favor of the claimant, Alvina Barth, for the sum of Thirty-five Hundred Thirty-two Dollars and Forty-eights Cents ($3,532.48).